Title: To Thomas Jefferson from Beriah Norton, 15 September 1801
From: Norton, Beriah
To: Jefferson, Thomas


Sir/
Edgartown on Marthas Vineyard Sepr. 15th. 1801.
With the most Perfect Deference and respect, Permit me to Address a Line to your Excellency, and to Acquaint you that not Long after I arived home to my family from the Seat of Government I recd. a Line from my worthy friend Mr. Dolton informing me that he had wrot to Judge Paterson, and that his answer Could not tend to the Success of my applycation, which was inexpressably heavy news to me and the rest of his friends,—more Especially to his wife my Precious Daughter, who I found when I returned home but just able to set up. She has not been out of the House for Six Months Past. I much fear that she is or soon will be in a Dangerous Decline. God forbid.
Directly after I recd. the said Letter I took Passeg for New York and went over to Brounswick to see the Judge, (I took a Letter to him from my Good friend Colo. Ogden,) the Judge informed me that he had seen Mr. Dolton, and it did appear to me that the Judge wished that the President would Discharge Marchant, and obsearved that the President had full Power to do it. I informed him that I had no Doubt of it. But that I supposed it had been Practised to have a Certificate from the Judge Implying that he had no Objection to it. I am in hopes that before this reaches you that there will be a Line from the Judge, Lodged in the Department of State, if not I hope and Pray that the President will from the Conversation which Mr. Dolton may inform the President that he had with the Judge, & from other Circumstances, Grant in Marcy & in Pity to the innocent & Virtuous that a Discharge may be Granted as soon a Possible, Especially when it is Considered that it is the first fault, that he is young, that he was Drawn away by Capt. Sheffield, that he has been a Long while alredy Confined, that it is the Prayer in the Memorial, of a Great Number of the most Prinsiple Charectors in two Counties in the Massachusetts, as well as a Great Number of others that I have Convarsed with in New England that the President will Extend Marcy in this Perticular.—I have not upon my Honor the Least Doubt that from the Conversation I was Honord. with by the President, & with his Worthy Minister of State, but that they feel for us & will Discharge the Prisoner as soon as Expedient.
I remane Sir your Most obedent Huml. Sert.
Beriah Norton
